Title: To Thomas Jefferson from Siot de St. Pol, 26 March 1785
From: St. Pol, Siot de
To: Jefferson, Thomas



Monsieur
Paris ce 26 mars 1785

Voici L’expedition Du proces verbal de prestation de serment pour L’affaire De M. Guillebaud et Compagnie. Je suis tres flatte que cette circonstance me procure Lhonneur de vous presenter Les  sentimens respectueux avec lesquels jai celui D’etre De Votre excellence Votre tres humble et tres obeisst. Serviteur,

G Siot de St Pol avocat aux Conseils du Roy

